UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6529


MILTON J. SMITH, JR.,

                Plaintiff -    Appellant,

          v.

SIMPKINS, Sgt.; S. HEJIRIKA, SR., Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-02214-JFM)


Submitted:   July 24, 2012                       Decided:   July 31, 2012


Before KING and    AGEE,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milton J. Smith, Jr., Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milton     J.   Smith,   Jr.    appeals     the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the   record     and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Milton     v.   Simpkins,      No.   1:11-cv-02214-JFM         (D.   Md.

Mar. 9, 2012).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument      would   not      aid   the   decisional

process.



                                                                           AFFIRMED




                                        2